Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 9 and 21 recite the limitation “coupling lower limb portions in a calculated posture to one another” in lines 11 and 10-11, respectively, this limitation is not defined by the claims which renders the claims indefinite, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It also doesn’t change the fact that under the broadest reasonably interpretation one with ordinary skill in the art isn’t sure how a lower limb is in a calculated posture, is it meant that the lower limb portions are the same limbs the posture is being calculate for in line 8, or the posture is being calculated while the lower limbs portions are coupled to each other. The scope of the claim remains indeterminate because of the claimed “coupling lower limb portions in a calculated posture to one another”.

Claim 9 recite the limitation “lower limb portions” in line 11, one with ordinary skill in the art would not be able to know if the “lower limb portions” in line 11 is the same and/or different than the claimed “lower limb portions” in line 3. Similarly, limitation “a calculated posture” in line 11, one with ordinary skill in the art would not be able to know if the claimed “a calculated posture” in line 11 is the same and/or different than the claimed “calculating posture” in line 8. As broadly as claimed the scope of the claim is indeterminate with respect to the claimed limitations above.

Claim 21 recite the limitation “lower limb portions” in line 10, one with ordinary skill in the art would not be able to know if the “lower limb portions” in line 10 is the same and/or different than the claimed “lower limb portions” in line 3. Similarly, limitation “a calculated posture” in line 11, one with ordinary skill in the art would not be able to 

Claims 11 and 12 recite the limitation “at least one joint” in lines 3-4, this limitation is not defined by the claims, which renders the claims indefinite. one with ordinary skill in the art would not be able to know if the claimed “at least one joint” in claims 11 and 12 is the same and/or different than the claimed “at least one joint” in claim 9. The scope of the claim remains indeterminate because of the claimed “at least one joint” in claims 11 and 12

Claims 14 and 15 recite the limitation “a gait parameter” in lines 5-6, this limitation is not defined by the claims, which renders the claims indefinite. one with ordinary skill in the art would not be able to know if the claimed “a gait parameter” in claims 14 and 15 is the same and/or different than the claimed “a gait parameter” in claim 9. The scope of the claim remains indeterminate because of the claimed “a gait parameter” in claims 14 and 15.

Claims 15-20 recite the limitation “a joint” in line 3, one with ordinary skill in the art isn’t sure if the claimed “a joint” in claims 15-20 is the same and/or different than the claimed “at least a joint” in claim 9. As broadly as claimed the scope of the claim is indeterminate with respect to the claimed “a joint” in claims 15-20.

Claim 22 recite the limitation “a gait parameter” in lines 6-7, this limitation is not defined by the claims, which renders the claims indefinite. one with ordinary skill in the art would not be able to know if the claimed “a gait parameter” in claim 22 is the same and/or different than the claimed “a gait parameter” in claim 21. The scope of the claim remains indeterminate because of the claimed “a gait parameter” in claim 22.

Claims 23 and 24 recite the limitation “a joint” in lines 2-3, one with ordinary skill in the art isn’t sure if the claimed “a joint” in claims 23 and 24 is the same and/or different than the claimed “at least a joint” in claim 21. As broadly as claimed the scope of the claim is indeterminate with respect to the claimed “a joint” in claims 23 and 24.

Response to Arguments
Applicant’s arguments with respect to 112 and 103 rejections have been fully considered and are persuasive. The 112 and 103 rejections have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAY A ABOUELELA/Primary Examiner, Art Unit 3791